In Banc.
Mr. Justice Benson
delivered the opinion of the court.
1. The transcript discloses that the notice of appeal was filed February 14, 1917, hut does not contain any proof of service thereof. Appellant has filed his affidavit to the effect that he did serve the notice of appeal and file proof thereof, hut that such proof was lost or mislaid in the clerk’s office. Since the pres ence of such proof in the transcript is jurisdictional (Wolf v. Smith, 6 Or. 73), the motion must he allowed and the appeal is dismissed. Appeal Dismissed.